Exhibit 10.5

AMENDMENT 2010-1
TO THE
SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN FOR
HIGHLY COMPENSATED EMPLOYEES OF
HONEYWELL INTERNATIONAL INC. AND ITS SUBSIDIARIES
(Amended and Restated Effective January 1, 2009)

          The Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (the “Plan”) is
hereby amended pursuant to Section 13(f) of the Plan, effective as of January 1,
2011, as follows:

          1. Section 5(a) of the Plan is hereby amended in its entirety as
follows:

          (a) Participant Deferred Contributions. For a particular Plan Year, a
Participant may elect to defer an aggregate amount equal to (i) the difference
between the maximum percentage of Base Annual Salary that the Participant may
contribute for the Plan Year as Before-Tax Contributions or Roth Contributions
under the Qualified Savings Plan (8% for 2011), without regard to any other
limitations that may apply under the Code, and the actual Before-Tax
Contributions or Roth Contributions the Participant contributes to the Qualified
Savings Plans for the Plan Year, and/or (ii) from 1% to 25% (in whole
percentages) of such Participant’s Base Annual Salary, without regard to any
other limitations which may apply under the Code (collectively, “Participant
Deferred Contributions”); provided, however, that a Participants who elects to
defer any amount hereunder shall be required to make the maximum Before-Tax
Contributions or Roth Contributions, as applicable, permissible under the
Qualified Savings Plan for the applicable Plan Year (after giving effect to
deferrals under the Plan or otherwise). For purposes of any “spillover” of
deferrals from the Qualified Savings Plans, any amounts that were contributed as
Roth Contributions to the Qualified Savings Plans shall be contributed as
pre-tax contributions to the Plan.”

          2. The term “Before-Tax Contributions” in Section 5(b) of the Plan
shall be replaced with “Before-Tax Contributions or Roth Contributions”
everywhere it appears in this section.

          3. In all other respects, the Plan shall remain the same.

--------------------------------------------------------------------------------



AMENDMENT
TO THE
SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN FOR
HIGHLY COMPENSATED EMPLOYEES OF
HONEYWELL INTERNATIONAL INC.
AND ITS SUBSIDIARIES
(as amended and restated effective January 1, 2009)

          Pursuant to the authority granted to you by the Chief Executive
Officer of Honeywell International Inc. on December 23, 2010, the Supplemental
Non-Qualified Savings Plan for Highly Compensated Employees of Honeywell
International Inc. and Its Subsidiaries (the “Plan”) shall be, and hereby is,
amended in the following particulars to provide an increased rate of Plan
Employer Contributions effective with employee and employer matching
contributions posted on or after July 1, 2010:

 

 

 

 

1.       The following paragraphs shall replace Section 5(b) of the Plan in its
entirety:

 

 

 

 

 

“Effective for Participant Deferred Contributions posted to a Participant’s
Account on or after July 17, 2009, there shall be credited to the Participant’s
Account employer contributions under the Plan (‘Plan Employer Contributions’) in
an aggregate amount equal to (i) minus (ii), where (i) is 25% (for Participants
entitled to a 25% Employer Contribution in the Qualified Savings Plans) or 50%
(for Participants entitled to a 50% Employer Contribution in the Qualified
Savings Plans) of the lesser of (x) 8% of the Participant’s Base Annual Salary
without regard to any limitations that may apply under the Code, or (y) the sum
the Participant contributes as Before-Tax Contributions and/or After-Tax
Contributions to the Qualified Savings Plans and as Participant Deferred
Contributions, and (ii) is the total amount of Employer Contributions
contributed to the Participant’s account under the Qualified Savings Plans;
provided, however, that in no event shall the combined Plan Employer
Contributions and Savings Plan Employer Contributions exceed 8% of the
Participant’s Base Annual Salary without regard to any limitations that may
apply under the Code, and provided, further, that Plan Employer Contributions
shall not be made with respect to a Participant during any period of suspension
of Employer Contributions with respect to such Participant under the terms of
the Qualified Savings Plans, whether or not such Participant continues to make
Participant Contributions under the Qualified Savings Plans during the period of
such suspension.

 

 

 

 

 

With respect to Participants who were employed on December 31, 2010, there shall
be an additional amount credited to the Participant’s Account as Plan Employer
Contributions in an aggregate amount equal to 25% of


--------------------------------------------------------------------------------




 

 

 

 

 

the Plan Employer Contributions previously credited during the period starting
on July 1, 2010 and ending on December 31, 2010.

 

 

 

 

 

Effective for Participant Deferred Contributions posted to a Participant’s
Account on or after January 1, 2011, there shall be credited to the
Participant’s Account Plan Employer Contributions in an aggregate amount equal
to (i) minus (ii), where (i) is 31.25% (for Participants entitled to a 31.25%
Employer Contribution in the Qualified Savings Plans) or 62.5% (for Participants
entitled to a 62.5% Employer Contribution in the Qualified Savings Plans) of the
lesser of (x) 8% of the Participant’s Base Annual Salary without regard to any
limitations that may apply under the Code, or (y) the sum the Participant
contributes as Before-Tax Contributions and/or After-Tax Contributions to the
Qualified Savings Plans and as Participant Deferred Contributions, and (ii) is
the total amount of Employer Contributions contributed to the Participant’s
account under the Qualified Savings Plans; provided, however, that in no event
shall the combined Plan Employer Contributions and Savings Plan Employer
Contributions exceed 8% of the Participant’s Base Annual Salary without regard
to any limitations that may apply under the Code, and provided, further, that
Plan Employer Contributions shall not be made with respect to a Participant
during any period of suspension of Employer Contributions with respect to such
Participant under the terms of the Qualified Savings Plans, whether or not such
Participant continues to make Participant Contributions under the Qualified
Savings Plans during the period of such suspension.”

 

 

 

 

2.       In all other respects, the Plan shall remain the same.


 

/s/ Brian J. Marcotte

--------------------------------------------------------------------------------

 

Brian J. Marcotte

Vice President, HR, Compensation & Benefits

 

January 6, 2011


--------------------------------------------------------------------------------